A motion for a rehearing was denied, with $25 costs, on February 3, 1914, and the following opinion was filed:
TiMLiN, J.
In this case there was no bill of exceptions. The appellant brought the case here upon a record which finds the validity of the contract of sale as between the parties thereto who are not the parties to this action. Also finds-that the defendant intended to engage and was engaged in gambling on the market price of grain, and that the plaintiff, his broker, with knowledge of such intention and in aid thereof, advanced the money and performed the services in *533question. There was therefore before the court only a record which compelled the court to either hold that one who knowingly aids a gambling transaction and expends money in so doing can recover it or that he cannot. Our answer is that he cannot. There was no such record in Wagner v. Engel-Millar Co. 144 Wis. 486, 129 N. W. 392. If the appellant has suffered injustice it has itself to blame for limiting us to the above question.